 



EXHIBIT 10.F.2
AMENDMENT NO. 2 TO THE
EL PASO CORPORATION
2001 OMNIBUS INCENTIVE COMPENSATION PLAN
     Pursuant to Section 16.1 of the El Paso Corporation 2001 Omnibus Incentive
Compensation Plan, effective as of January 29, 2001 (the “Plan”), the Plan is
hereby amended as follows, effective April 1, 2001:
     WHEREAS, the Company desires to clarify a provision of the Plan to reflect
the intent of the Board of Directors and the Compensation Committee relating to
the amount of additional Restricted Stock that may be awarded to Participants
due to the risks of forfeiture, price fluctuation, and other attendant risks
associated with Restricted Stock awarded under the Plan pursuant to Sections
11.5(a)(ii) or 11.5(b)(ii), or in lieu of receiving all or any portion of cash
awarded in accordance with Sections 11.5(a)(i) or 11.5(b)(i).
     NOW THEREFORE, Section 11.5(c) is hereby deleted in its entirety and
replaced with the following:
“(c) Because the Participant bears forfeiture, price fluctuation, and other
attendant risks during the Restriction Period (as defined in Section 10.4)
associated with the Restricted Stock awarded under this Plan, Participants shall
be awarded an additional amount of Restricted Stock equal to the amount of
Restricted Stock which a Participant is awarded pursuant to Sections 11.5(a)(ii)
or 11.5(b)(ii), as applicable, or such other amount of Restricted Stock as
determined by the Plan Administrator.”
     IN WITNESS WHEREOF, the Company has caused this amendment to be duly
executed on this 1st day of April 2001.

            EL PASO CORPORATION
      By:        /s/ Joel Richards III         Joel Richards III       
Executive Vice President
Human Resources and Administration     

     Attest:

                  /s/ David L. Siddall       Corporate Secretary           

